Order entered September 18, 2017




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                          No. 05-17-00697-CR

                         JAMES EDWARD HIGHTOWER, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F16-75485-J

                                              ORDER
        Before the Court is court reporter Kimberly Xavier’s request for extension of time to file

the reporter’s record. We GRANT the request and ORDER the reporter’s record filed within

fifteen days of the date of this order.


                                                         /s/   ADA BROWN
                                                               JUSTICE